      Case 1-19-45886-cec             Doc 109       Filed 05/11/20     Entered 05/11/20 16:59:31




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                Chapter 11

     WILLOUGHBY ESTATES LLC,                                         Case No. 19-45886 (CEC)

                                    Debtor.
---------------------------------------------------------x



    OBJECTION OF CSRE, LLC AND YECHEZKEL STRULOVITCH TO COMBINED
     DISCLOSURE STATEMENT AND FIRST AMENDED PLAN OF LIQUIDATION

        CSRE, LLC (“CSRE”) and Yechezkel Strulovitch (“Strulovitch”) by and through their

undersigned counsel, hereby assert this objection to approval of the Combined Disclosure

Statement (the “Disclosure Statement,”) and First Amended Plan of Liquidation (the “Plan,” ECF

Doc. No 99-2) filed by the above-captioned debtor Willoughby Estates LLC (“Debtor”) on March

30, 2020 and in support thereof respectfully state as follows:

        1.       The Debtor’s co-managers are Raphael Barouch Elkaim (“Elkaim”), Binyomin

Halpern (“Halpern”), and Binyomin Schonberg (“Schonberg,” collectively, the “Federal Action

Lead Plaintiffs”)). They commenced this bankruptcy case for the Debtor, and are the lead plaintiffs

in an action commenced in April 2017 against the Debtor, CSRE (the Debtor’s 48.25% equity

holder)1 and Strulovitch, among others, in the United States District Court for the Eastern District

of New York entitled Schonberg et al. v. Strulovitch et al., Case No. 17-cv-2161 (CBA)(RML)

(the “Federal Action,” a copy of the Second Amended Complaint is attached as Exhibit 1). The

Federal Action Lead Plaintiffs control Willoughby Estates Operations LLC (“Willoughby

Operations”), the Debtor’s 45% equity holder, which is also a plaintiff in the Federal Action.


1
       There is a dispute as to the amount of CSRE’s equity ownership in the Debtor, however,
pursuant to a Stipulation and Order in this action, for the purpose of this bankruptcy case only,
CSRE’s equity in the Debtor was agreed to be 48.25%.
                                                            1
     Case 1-19-45886-cec          Doc 109     Filed 05/11/20      Entered 05/11/20 16:59:31




         2.       The Federal Action plaintiffs, including the Federal Action Lead Plaintiffs, filed

proofs of claim in this case that assert the same claims asserted in the Federal Action. Although

not disclosed in the Disclosure Statement or Plan, in 2017, District Court Judge Amon compelled

certain of the plaintiffs, including Willoughby Operations, to arbitrate all of their claims, held that

there was no federal jurisdiction over the remaining claims, and dismissed the second amended

complaint. (See Exhibit 2 hereto).

         3.       The Plan provides (a) for turnover of the Debtor’s real property to the mortgagee

and (b) for the Plan Administrator to bring the same claims against CSRE and its principals that

Judge Amon ordered be arbitrated for the benefit of the purported “Commingling Claimants”

which includes the Federal Action Lead Plaintiffs.

         4.       The Property is deeply underwater so the secured creditor is likely to recover the

property or its proceeds with or without a plan. The only unsecured creditor is a $17,000 vendor

claim.

         5.       Thus, the primary purpose of the Plan is to accomplish indirectly what Judge Amon

disallowed directly – litigation of the Federal Action in federal court.

         6.       The Plan is only the latest of many attempts to avoid arbitration. The Federal

Action Lead Plaintiffs are leading an onslaught of litigation in multiple forums, including a motion

for leave a third amended complaint in the Federal Action, and virtually identical claims filed in

the Southern District of New York Bankruptcy Court, In re 53 Stanhope LLC, et al, Case No. 19-

23013 (RDD) (the “SDNY Bankruptcy Proceeding”) coupled with a demand that Judge Drain not

abstain.      Further, upon information and belief, the Federal Action Lead Plaintiffs are the

masterminds behind a state court action pending before Judge Ruchelsman in New York Supreme

Court, King County, Index No. 500827/2020 (the “State Court Action”) filed by over forty (40)



                                                  2
     Case 1-19-45886-cec          Doc 109    Filed 05/11/20     Entered 05/11/20 16:59:31




other alleged investors (not involved in the Federal Action, but part of the Commingling

Claimants) one week before the Federal Action Lead Plaintiffs filed their proof of claim.

        7.      In summary, the Plan is just one in a series of attempts to avoid arbitration and to

find a Court that will entertain a complaint that pleads legal conclusions and name-calling as a

substitute for factual allegations.

        8.      Moreover, in an absurd attempt to manufacture the appearance that they are acting

as fiduciaries for the Debtor’s estate, the Federal Action Lead Plaintiffs as the Debtor’s co-

managers instructed Debtor’s counsel to object to their own claims. (See Objection to Claim No.

5, attached as Exhibit 3). The Plan proposes that a Plan Administrator take over those objections.

But they propose that the Debtor’s lawyer serve as the Plan Administrator or the Plan

Administrator’s lawyer. And the Plan Administrator will be advised by a committee consisting of

the co-managers despite the fact that the co-managers will be advising on (a) the prosecution of

the objections to their own claims, and (b) the prosecution of their claims against CSRE and its

principals that the District Court dismissed and ordered arbitrated.

        9.      Given the existence of the Federal Action, State Court Action, and the SDNY

Bankruptcy Proceeding, the Court should deny confirmation based on mandatory and permissive

abstention. Having chosen to bring their claims in multiple other forums, this Court should abstain

from allowing the purported Commingling Claimants from litigating the same claims in this Court.

        10.     The Federal Action Lead Plaintiffs’ duplicity is further evidenced by the

classification of claims in the Plan. The Plan gives priority to the equity holders controlled by the

Debtor’s co-managers (the “Purported Commingling Claimants”) over CSRE, the equity holder

they purportedly displaced the day before filing this case. But both must be treated the same under

Bankruptcy Code Section 1123. Indeed, the claim objection they filed as co-managers of the



                                                 3
     Case 1-19-45886-cec        Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




Debtor against their own claims as “Commingling Claimants” argues that those claims must be

subordinated to equity under section 510(b) because the claims arise from a securities transaction.

(See Exhibit 3). However, their Plan improperly separately classifies the Commingling Claimant

claims senior to equity in contradiction to their own claim objection.

       11.     By the same token, the Plan mischaracterizes CSRE’s equity interest as

“Unimpaired/Deemed to Accept.”          CSRE’s interest is impaired because the Purported

Commingling Claimants, who should be subordinated, are receiving more favorable treatment

under the Plan.

                                        BACKGROUND

       12.     On September 26, 2019, the Debtor filed the instant Chapter 11 petition (the

“Petition”) under Title 11 of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy

Code”).

       13.     The Petition was filed by Raphael Barouch Elkaim (“Elkaim”), Binyomin Halpern

(“Halpern”), and Binyomin Schonberg (“Schonberg”) as purported co-managers of the Debtor.

       14.     CSRE and Willoughby Operations are members of Debtor. Strulovitch is the

managing member of CSRE.

       15.     Elkaim, Halpern and Schonberg are members of Willoughby Operations and claim

to be co-managers of Debtor. (See ECF Doc. No. 1-2).

The Federal Court Action

       16.     On April 24, 2017, Elkaim, Halpern, Schonberg, Willoughby Operations and other

individual and corporate plaintiffs (the “LLC Plaintiffs”) sued the Debtor, CSRE, Strulevitch, and

the corporate owners of certain investment properties (the “Holding Company Defendants”)

including Debtor, among others, in the Federal Action. The Federal Action plaintiffs sued several



                                                 4
     Case 1-19-45886-cec         Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




dozen defendants alleging a “Bernie Madoff” type scheme relating to the properties, and asserted

securities law claims, contract claims, tort claims, and equitable claims.

       17.     The Federal Action plaintiffs include many limited liability companies or “Feeder-

Funds” and individual members of those limited liability companies. One of the LLC Plaintiffs is

Willoughby Operations.

       18.     The Holding Company Defendants, including the Debtor, moved (a) to compel

arbitration based on operating agreements signed by Strulovitch on behalf of CSRE, the LLC

Plaintiffs, and the Holding Company Defendants and certain individual Plaintiffs (the “Holding

Company Agreements”), and (b) to dismiss the Federal Action complaint because, among other

things, the Holding Company Defendants fulfilled their obligations under the prospectuses by

“returning the vast majority of the investment funds.”

       19.     The Holding Company Agreements, including the one governing the Debtor’s

business, contain arbitration provisions that state:

       In case of any doubt, question or other disagreement among the parties to this
       agreement about anything pertaining to this Agreement, all of the parties to the
       disagreement shall choose a third party that is acceptable to all of them as Arbitrator
       (the “Arbitrator”) and ask for his ruling on point, and his ruling shall be accepted
       by all the parties to the disagreement. If, however, the parties do not reach
       agreement within forty-five (45) days as to who is to be the Arbitrator, then HaRav
       Avrohom Baruch Rosenberg of Monsey, New York shall choose the arbitrator for
       the parties and that Arbitrator’s ruling shall be binding on all the parties. In any
       case, however, all the parties to this agreement agree not to bring any matter relating
       to this Agreement to a secular court for resolution unless instructed to do so by the
       Arbitrator or to enforce the Arbitrator’s ruling. (See, e.g., Ex. 2 p. 6).
       20.     The District Court dismissed the second amended complaint on November 2, 2017

(Amon, J.) and vacated notices of pendency that had been filed.

       21.     With respect to the motion to compel arbitration, the District Court held that “the

LLC Plaintiffs and the Individual Plaintiffs who signed a Holding Company Agreement must



                                                  5
     Case 1-19-45886-cec         Doc 109   Filed 05/11/20      Entered 05/11/20 16:59:31




arbitrate their claims with respect to the Holding Company Agreement they signed.” (Ex. 2 p. 36).

This includes the claim brought by Willoughby Operations. No arbitration was commenced.

       22.    The District Court also dismissed the securities fraud claim and declined to exercise

supplemental jurisdiction over the remaining claims. (See Ex. 2).

       23.    The Federal Action plaintiffs filed a notice of appeal which they later withdrew.

Almost two years later, the Federal Action Plaintiffs filed a motion for leave to amend the

dismissed complaint, which remains pending at the current time. (See Federal Action ECF Doc.

No. 290).

The State Court Action

       24.    In January 2020, a different group of individual investors brought an action in New

York Supreme Court, Kings County (Index No. 500827/2020) against Strulovitch and the Holding

Company Defendants, among others. The State Court Action plaintiffs assert similar claims to

those asserted in the Federal Court action. The defendants have moved to dismiss the State Court

Action and that motion remains pending.

The Motion to Dismiss in this Bankruptcy Proceeding

       25.    At the commencement of this bankruptcy case, there was a dispute as to the identity

of the manager of the Debtor. Elkaim, Halpern and Schonberg claimed to be the managers, while

CSRE and Strulovitch claimed that CSRE is the managing member of Debtor.

       26.    On November 5, 2019, CSRE and Strulovitch moved to dismiss the Petition on the

grounds that the filing by Elkaim, Halpern and Schonberg was unauthorized because they were

not the co-managers of Debtor.




                                                6
     Case 1-19-45886-cec        Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




        27.      By Stipulation and Order entered December 26, 2019, the motion to dismiss was

withdrawn “with the same res judicata, collateral estoppel and law of the case effect, in this

bankruptcy case only, as if the Motion to Dismiss had been denied.” (ECF Doc. No. 54).

        28.     By the same Stipulation and Order, CSRE and Strulovitch conceded for the purpose

of the bankruptcy case that (a) the bankruptcy case was properly commenced; (b) Elkaim, Halpern

and Schonberg are the sole co-managers of Debtor, (c) CSRE was a 48.25% member of Debtor as

of the filing of the Petition, and (d) Willoughby Operations, Jacob Schonberg, Bertha Schonberg,

Benjamin Schonberg and Binyomim Halpern owned the remaining interests of Debtor as of the

filing of the Petition. (Id.)

        29.     CSRE agreed to withdraw the motion and allow the Federal Action Lead Plaintiffs

to serve as co-managers of Debtor for the sole purpose of running this bankruptcy case after the

Federal Action Lead Plaintiffs expressly advised that they intended to save the property either by

refinancing or through further investment, not to abuse the bankruptcy process by just handing the

property to the Mortgagee and pursuing another round of baseless claims against Strulovitch in yet

another forum. Had the Federal Action Lead Plaintiffs expressed their true intention, he would

never have agreed to the Stipulation.

The Purported Commingling Claimants’ Proof of Claim

        30.     On January 17, 2020, 134 individuals (the “Individual Claimants”), which includes

Elkaim, Halpern, Schonberg and all of the individual plaintiffs in the Federal Action and State

Court Action, and the LLC Plaintiffs (collectively, the previously defined “Purported

Commingling Claimants”), filed a proof of claim in this case. (See Ex. 3). The Purported

Commingling Claimants assert that:

        [i]n return for the transmittal of funds, the [Willoughby] Claimants would purchase
        membership interests in an LLC Claimant [aka the Feeder-Funds]. The [Feeder-

                                                7
     Case 1-19-45886-cec        Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




       Funds], in turn, were given 45 or 46% interests in one of twenty-two [Investment-
       Property Holding Companies] that each held title to a respective Investment-
       Property. CSRE … owns the remaining 54 or 55 percent in each Holding
       Company.
(Id. Statement of Claim ¶ 2).

       31.     All of the claims were filed by the same law firm. An attorney executed each claim

and used the firm’s address as the claimant’s address. Every claim was included on a single proof

of claim form. The support for each claim is described in the Statement of Claim, which is attached

as Ex. C to the proof of claim (the “Statement of Claim”). (Id.) As the Federal Action Lead

Plaintiff’s concede, their proof of claim makes no specific allegations against Debtor or any other

defendant and contains no evidentiary support. (See Ex. 3 hereto).

       32.     One of the LLC Plaintiffs, Willoughby Operations, holds a profit-sharing interest

in the Debtor.    Thirty of the Individual Claimants are allegedly members of Willoughby

Operations. The Purported Commingling Claimants filed a virtually identical proof of claim in

the SDNY Bankruptcy Proceeding.

       33.     The Individual Claimants are Israeli nationals. The managing members of the LLC

Plaintiffs includes Strulovitch, although the Purported Commingling Claimants assert that he was

removed as a manager of the LLC Plaintiffs in September 2019.

       34.     The claim of the Purported Commingling Claimants is based on the facts alleged in

the Federal Action. The Purported Commingling Claimants make conclusory allegations of “false

representations” that Strulovitch allegedly made in prospectuses, but the particulars are not set

forth in the Statement of Claim. There is no allegation that Strulovitch spoke to any of the

claimants before they invested. The Purported Commingling Claimants state that they have claims

for unjust enrichment, conversion and securities fraud, which claims Strulovitch denies. (See

Statement of Claim attached to Ex. 3).


                                                8
     Case 1-19-45886-cec          Doc 109      Filed 05/11/20      Entered 05/11/20 16:59:31




        35.     The District Court has already held that the LLC Plaintiffs’ claims must be

arbitrated, and plaintiffs do not have securities fraud claims because plaintiffs purchased

membership interests in the LLC Plaintiffs. (See Ex. 2). While the District Court did not address

the individual plaintiffs’ state law claims, they are invalid for several reasons.

        36.     Among other things, the Individual Plaintiffs do not have standing to assert such

claims because they are based on the allegation that defendants diverted investment funds

earmarked for specific properties to other properties.           Such claims clearly belong to the

corporations which are subject to the parties’ arbitration agreement. See, e.g., Rodolico v. Rubin

& Licatesi, P.C., 112 A.D.3d 608,610 (2d Dep’t 2013) (dismissing claims because “plaintiff does

not have standing, individually, to seek the return of funds purportedly borrowed by the

defendants); Elenson v. Wax, 215 A.D.2d 429,429 (2d Dep’t 1995) (“Allegations of

mismanagement or diversion of assets by officers or directors for their own enrichment, without

more, plead a wrong to the corporation only, for which a shareholder may sue derivatively but not

individually”); Maldonado v. DiBre, 140 A.D.3d 1501,1504 (3d Dep’t 2016) (finding claims were

derivative, not direct “because any right that plaintiffs have to an accounting of monies due to and

diverted from the LLCs is derived from their membership in the LLCs”).

        37.     The conversion and unjust enrichment claims against Strulovitch individually also

fail because neither a member nor manager of an LLC is liable for any of the LLC’s obligations

or liabilities, solely because they are a member or manager. NY LLC Law § 609(a); see Collins

v. E-Magine, LLC, 291 A.D.2d 350,351 (1st Dep’t 2002); Stamina Prods., Inc. v. Zintec USA, Inc.,

90 A.D.3d 10211022 (2d Dep’t 2011) (There must be “clear and explicit evidence of the agent's

‘intention to substitute or superadd his personal liability for, or to, that of his principal’”).




                                                    9
     Case 1-19-45886-cec           Doc 109   Filed 05/11/20    Entered 05/11/20 16:59:31




        38.    The Statement of Claim also fails to state a claim for conversion because New York

law permits claims for conversion of money in very limited circumstances not applicable here.

See Nugent v. Hubbard, 130 A.D.3d 893,895 (2d Dep’t 2015) (requiring “legal ownership or an

immediate superior right of possession to a specific identifiable thing and…defendant exercised

an unauthorized dominion over the thing in question...to the exclusion of the plaintiff's rights”);

926 Port Chester Mgmt. Grp. LLC v. Slabakis, 38 N.Y.S.3d 831 (Kings Cnty. 2016) (dismissing

conversion claim over funds that were not “specifically identifiable”).

        39.    Plaintiffs do not have legal ownership or a superior right of possession to the

moneys allegedly converted. Once the plaintiffs invested, they acquired interests in the LLC

Plaintiffs, who then acquired a 46% interest in the Holding Company Defendants. Because the

funds which were purportedly converted are not specifically identifiable within the meaning of the

law, the conversion claims fail.

Identical Claims Filed in SDNY Bankruptcy Court

        40.    The Purported Commingling Claimants filed a virtually identical proof of claim in

the SDNY Bankruptcy Proceeding. All of the claims were filed by the same law firm. An attorney

executed each claim and used the firm’s address as the claimant’s address. Every claim was

included on a single proof of claim form. The support for each claim (except for the Stern claims

in 325 Franklin LLC) is described in a Statement of Claim virtually identical with the one filed in

this case.

        41.    The Debtors in the SDNY Bankruptcy Proceeding challenged the Purported

Commingling Claimants’ claims there.         The Statement of Claim there makes no specific

allegations against any particular Debtor. No evidentiary support was submitted for the claim and

the amount of the claim was not specified. The bankruptcy court has not yet ruled on the issue.



                                                10
     Case 1-19-45886-cec           Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




The Disclosure Statement and Plan

       42.        The Plan provides six classes of claims and interests. Class 1 consists of the secured

claim of the mortgagee (the “Mortgagee”), which will be receiving the real property owned by the

Debtor, while waiving any deficiency claim and assuming the liabilities of the Debtor for real

estate taxes and liens with priority over the Mortgagee’s claim. Class 2 consists of approximately

$13,000 in secured claims from the NYS Department of Finance and NYCTL 2019-A Trust. The

Class 2 claims are being assumed by the Mortgagee. Class 2A is a secured claim of the NYC

Office of Administrative Trials for $1,655 and is being paid in full. Class 3 consists of a single

general unsecured claim of Silvercup Scaffolding I LLC in the amount of $16,972.46. The Debtor

intends to resolve this claim and pay the amount of the allowed claim in full.

       43.        Class 4 consists of the holders of “Commingling Claims” which refers to the

Purported Commingling Claimants as described above. The Debtor scheduled the claims as

disputed and is objecting to such claims according to the Plan to the extent that such claims are

not being treated equally with the Class 3 claim. Debtor’s Counsel will serve as the Plan

Administrator or the attorney for the Plan Administrator, and the Purported Commingling

Claimants will investigate claims against Strulovitch. (Article 4.4). The Purported Commingling

Claimants will receive a pro rata share of any recovery.

       44.        Class 5 under the Plan consists of the equity who will only receive a recovery after

the Purported Commingling Claimants. (Article 4.5).

       45.        Section 5.1 provides that on the Effective Date, the Plan Administrator shall, among

other things, “prosecute, settle or resolve Disputed Claims”, which includes the Purported

Commingling Claimants’ claim, and assert all causes of action belonging to the Estate. See also

Article 5.6(v).



                                                   11
     Case 1-19-45886-cec         Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




       46.     Although the Co-manager Federal Action Lead Plaintiffs were unwilling to fund

any property related expenses so that the bankruptcy process could be used to restructure the estate,

the co-managers shall be guaranteeing and funding an initial retainer for the Plan Administrator’s

attorney’s fees to bring claims in yet another forum against CSRE and Strulovitch. (Article 5.8).

The Debtor claims it is unaware of any claims to be asserted against any other party but CSRE and

Strulovitch.

       47.     It is clear that the only purpose of the bankruptcy was to assert such claims;

otherwise the Mortgagee could have recovered the property through the completion of the

foreclosure process or using a deed in lieu of foreclosure.

       48.     As for general unsecured creditors, Debtor’s counsel is filing an application for

professional fees in excess of $130,000 but has agreed to accept $50,000 and an additional $30,000

from anything remaining after creditors are paid in full. The Co-Manager Federal Action Lead

Plaintiffs have agreed to pay $50,000 of allowed professional fee claims. This is more than enough

money to pay the $17,000 vendor claim, dismiss the case and follow Judge Amon’s order, instead

of creating a façade of a Chapter 11 plan to litigate a complaint in this Court that Judge Amon

already dismissed.

       49.     Article 5.10 of the Plan also creates an obvious conflict of interest, which further

confirms the Federal Action Lead Plaintiffs’ improper objective. That provision states that as “Co-

Managers,” the Federal Action Lead Plaintiffs shall provide “advice and consent to the Plan

Administrator . . . with respect to the resolution, reconciliation and settlement of the Disputed

Claims,” i.e., the claims which the Debtor is allegedly challenging against the Purported

Commingling Claimants, which includes the Lead Plaintiffs’ claims, as well as the claims to be

brought against CSRE and Strulovitch.



                                                 12
     Case 1-19-45886-cec         Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




       50.     Under Section 10.2, only members of Classes 2 through 4 may vote on the Plan.

Debtor Objects to Purported Commingling Claimants’ Proof of Claim

       51.     On April 6, 2020, the Federal Action Lead Plaintiffs as the Debtor’s co-managers

instructed Debtor’s counsel to object to their own claims (the “Claim Objection”). (See Ex. 3).

Through that claim objection, the Federal Action Lead Plaintiffs concede that the District Court in

the Federal Action required arbitration for claims being asserted by the Purported Commingling

Claimants, and held there was no federal jurisdiction for their claims. (Id. ¶ 1).

       52.     The Federal Action Lead Plaintiffs as co-managers also concede that their proof of

claim “substantially mirrors” the allegations in the Federal Action, that their proof of claim

contains no evidentiary support, and that their claims should be subordinated pursuant to 11 U.S.C.

§ 510(b) because they arise from the purchase of a security of the Debtor or an affiliate of the

Debtor. (Id. ¶¶ 3-5).

                                           OBJECTION

I.     The Plan is Not Confirmable Under 11 U.S.C §§ 1129(a)(1), 1129(a)(4) and 1129(b)(1)
       Because It Misclassifies Claims, Does Not Provide for Equal Treatment of Claimants
       that Should Be in the Same Class, and Unfairly Discriminates Against Equity Holders

       53.     The Federal Action Lead Plaintiffs’ duplicity is clearly demonstrated by their

improper classification of claims in the Plan. The Debtor, as the proponents of the Plan, bears the

burden of demonstrating that each element of section 1129(a) of the Bankruptcy Code has been

satisfied. See, e.g., In re Arnold & Baker Farms, 177 B.R. 648, 654 (BAP 9th Cir. 1994); In re

Byrd Foods, Inc., 253 B.R. 196, 199 (Bankr. E.D. Va. 2000). The Debtor bear both the burdens

of production and persuasion on these issues. See, e.g., 7 Collier on Bankruptcy ¶1129.02[4] (15th

ed. 2005) (“[T]he proponent bears the burden of both introduction of evidence and persuasion that

each subsection of section 1129(a) has been satisfied”).



                                                 13
     Case 1-19-45886-cec        Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




       54.     In addition, the Debtor must demonstrate that the Plan satisfies the provisions of

section 1129(a) of the Bankruptcy Code by a preponderance of the evidence. See Heartland

Federal Savings & Loan Ass’n v. Briscoe Enterprises., Ltd. II (In re Briscoe Enterprises., Ltd. II),

994 F.2d 1160, 1165 (5th Cir. 1993); In re Kent Terminal Corp., 166 B.R. 555, 561 (Bankr.

S.D.N.Y. 1994) (“the final burden of proof at ... [the] confirmation hearing remains a

preponderance of the evidence.”).

       55.     Pursuant to section 1129 of the Bankruptcy Code, a chapter 11 plan may not

“discriminate unfairly.” 11 U.S.C. § 1129(b)(1); see also 11 U.S.C. § 1129(a)(4). Stated simply,

“[c]reditors with claims of equal rank are entitled to equal distribution.” In re Sentry Operating

Co. of Texas, Inc., 264 B.R. 850, 863 (Bankr. S.D. Tex. 2001) (explaining that “the unfair

discrimination provision promotes intra-priority fairness, assuring equitable treatment among

creditors who have the same level of priority.”) (emphasis added); see also In re Barney & Carey

Co., 170 B.R. 17, 25 (Bankr. D. Mass. 1994) (stating that although unfair discrimination is not

defined in the Bankruptcy Code, the legislative history implies it is meant to protect creditors

against unfair discrimination between classes of claims with the same priority).

       56.     As such, a plan discriminates unfairly if similar claims are treated differently

without a reasonable basis. See In re Hoffinger Indus., Inc., 321 B.R. 498, 505 (Bankr. E.D. Ark.

2005); In re Barney & Carey Co., 170 B.R. at 25 (explaining that discrimination “must be fair and

supported by a rationale basis”); In re Tucson Self-Storage, Inc., 166 B.R. 892, 898 (9th Cir. 1994)

(finding unfair discrimination where a plan gave 100% to an unsecured trade creditor but only

10% to a deficiency claim).

       57.     In this instance, the Plan gives priority to the equity holders controlled by the

Debtor’s co-managers, i.e., the Purported Commingling Claimants, over CSRE, the equity holder



                                                14
     Case 1-19-45886-cec          Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




they purportedly displaced the day before filing this case. However, the claims of the Purported

Commingling Claimants must be subordinated and treated as equity interests under Section 510(b)

of the Bankruptcy Code requiring pari passu treatment with the equity interests of Class 5.

        58.     Under section 510(b) of the Bankruptcy Code, claims arising from the “sale of a

security of the debtor or of an affiliate of the debtor, for damages arising from the purchase or sale

of such a security. . . shall be subordinated to all claims or interests that are senior to or equal the

claim or interest represented by such security.”

        59.     Here, paragraph 2 of the Statement of Claim, like the Federal Action complaint,

asserts that the claims of the Purported Commingling Claimants arise from false representations

in certain prospectuses that induced them to purchase membership interests in separate limited

liability companies (known as the “Investor LLCs” in the Federal Action complaint), each of

which, in turn, received a 45% or 46% interest in a Holding Company.” (See Ex. 3, Statement of

Claim).

        60.     At paragraphs 2 and 3 of the Statement of Claim, the claimants identify Strulovitch

as the owner and manager of the Holding Companies, which includes the Debtor (as well as the

Investor LLCs).

        61.     A membership interest in a limited liability company is a security under section

101(49) of the Bankruptcy Code. See In re Tristar Esperanza Properties, LLC, 782 F.3d 492 (9th

Cir. 2015). The Statement of Claim alleges damages arising from the claimants’ intended purchase

of interests (i.e. securities) in Holding Companies, including the Debtor. Because Strulovitch

through CSRE owns or controls more than 20% of the Debtor (as well as the other corporations

referenced in the Statement of Claim), they are affiliates as defined by section 101(2) of the

Bankruptcy Code.



                                                   15
     Case 1-19-45886-cec        Doc 109      Filed 05/11/20    Entered 05/11/20 16:59:31




       62.     In In re Lehman Bros. Inc., 503 B.R. 778, 782–83 (Bankr. S.D.N.Y.), aff'd on other

grounds, 519 B.R. 434 (S.D.N.Y. 2014), aff'd, 808 F.3d 942 (2d Cir. 2015), the court explained

the rules for applying section 510(b) as follows:

       The Court of Appeals for the Second Circuit along with the bankruptcy courts
       within the Second Circuit have uniformly applied a “broad interpretation of section
       510(b).” Rombro v. Dufrayne (In re Med Diversified, Inc.), 461 F.3d 251, 255 (2d
       Cir.2006) (citing In re Enron Corp., 341 B.R. 141, 162–63 (Bankr.S.D.N.Y.2006)
       and In re PT–1 Commc'ns, Inc., 304 B.R. 601, 610 (Bankr.E.D.N.Y.2004)); KIT
       Digital, Inc. v. Invigor Group Ltd. (In re KIT Digital, Inc.), 497 B.R. 170, 181
       (Bankr.S.D.N.Y.2013) (“While I certainly agree that other Circuits have construed
       section 510(b) broadly, so has the Second Circuit, along with bankruptcy and
       district court judges in the Second Circuit.”). The inclusion of the word “shall” in
       the statute mandates subordination for claims meeting the criteria set forth in the
       statute.
       63.     Lehman concluded that where, as here, claims arise from the sale of a “security” of

an “affiliate” as defined in the Bankruptcy Code, “The language is clear on its face and applies to

these claims.” Lehman, 503 B.R. at 788.

       64.     Indeed, the claim objection the Federal Action Lead Plaintiffs filed as co-managers

of the Debtor against their own claims as “Commingling Claimants” concedes that those claims

must be subordinated to equity under section 510(b) because the claims arise from a securities

transaction. (See Exhibit 3). Yet, their Plan improperly separately classifies the Commingling

Claimant claims senior to equity in contradiction to their own claim objection.

       65.     To the extent they may be Allowed, all of the claims of the Purported Commingling

Claimants must be subordinated and treated, at most, the same as the equity interests in Class 5.

By giving priority over Class 5 to the Purported Commingling Claimants, the Plan unfairly

discriminates against shareholders and is not confirmable.

       66.     By the same token, the Plan mischaracterizes CSRE’s equity interest as

“Unimpaired/Deemed to Accept.”          CSRE’s interest is impaired because the Purported



                                                16
      Case 1-19-45886-cec        Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




Commingling Claimants, who should be subordinated, are receiving more favorable treatment

under the Plan.

       67.     Section 1123, governing the contents required for a plan, provides that a plan must

designate classes of claims and specify the treatment of any class of claims that is impaired under

the plan. Sandy Ridge Dev. Corp. v. Louisiana Nat’l Bank (In re Sandy Ridge Dev. Corp.), 881

F.2d 1346, 1353 (5th Cir. 1989).

       68.     Because the Purported Commingling Claimants should be treated the same as

equity, Class 5 is “impaired” and entitled to vote on the Plan contrary to the treatment set forth in

the Plan.

II.    The Plan Should Not Be Confirmed Because It Provides for Blatant Conflicts of
       Interest and Was Not Proposed in Good Faith

       69.     Pursuant to Section 1129(a)(3) of the Code, a Plan must be proposed in good faith

(which would include all proponents and sponsors thereof). The Plan has not been proposed in

good faith. The Plan is a transparent attempt to improperly use the bankruptcy process to forum

shop and assert claims against CSRE and Strulovitch that are already being litigated in four other

forums.

       70.     As shown above, the Debtor has structured the Plan in a way that unfairly

discriminates in order to give priority to claims of individuals who control the Debtor and will

control the Plan Administrator. The reason that the Plan improperly classifies the claims of the

Purported Commingling Claimants is obvious. The Debtor's co-managers for the purpose of this

bankruptcy who have been dictating the actions taken by Debtor and its counsel are the Federal

Action Lead Plaintiffs.

       71.     The Plan then mischaracterizes CSRE's equity interest as “Unimpaired/Deemed to

Accept.” CSRE's interest is impaired because the Purported Commingling Claims, which should

                                                 17
     Case 1-19-45886-cec         Doc 109      Filed 05/11/20      Entered 05/11/20 16:59:31




be subordinated, are receiving more favorable treatment under the Plan. See In re Coram

Healthcare Corp., 271 B.R. 228, 232 (Bankr. D. Del. 2001) (confirmation of debtor’s plan denied

for failure to satisfy good faith requirements of Section 1129(a)(3) where debtor’s CEO had an

undisclosed agreement with one of debtor’s largest creditors).

       72.     In a disguised attempt to manufacture the appearance that they are acting as

fiduciaries for the Debtor’s estate, the Federal Action Lead Plaintiffs as the Debtor’s co-managers

instructed Debtor’s counsel to object to their own claims. (See Objection to Claim No. 5, attached

as Exhibit 3). The Plan proposes that a Plan Administrator take over those objections. But they

propose that the Debtor’s lawyer serve as the Plan Administrator or the Plan Administrator’s

lawyer. And the Plan Administrator will be advised by a committee consisting of the co-managers

despite the fact that the co-managers will be advising on (a) the prosecution of the objections to

their own claims, and (b) the prosecution of their claims against CSRE and its principals that the

District Court dismissed and ordered arbitrated.

       73.     While the Debtor pretends to be impartially objecting to the claims filed by the

Purported Comingling Claimants, the Debtor is controlled by the Federal Action Lead Plaintiffs,

as will the Plan Administrator, which is a blatant conflict of interest.

       74.       Moreover, the Federal Action plaintiffs, including the Federal Action Lead

Plaintiffs, filed proofs of claim that are flatly contradicted by the Claim Objection that the Federal

Action Lead Plaintiffs directed the Debtor to file against their own claim.

       75.     In the Claim Objection, the Federal Action Lead Plaintiffs as the co-managers of

Debtor concede that their claim is invalid. As the Claim Objection argues, no evidentiary support

was provided for the claims, and the claimants did not quantify their claims.




                                                  18
     Case 1-19-45886-cec        Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




       76.     Under Bankruptcy Rule 3001, the Purported Commingling Claimants’ proof of

claim is invalid. Bankruptcy Rule 3001(a) requires that “[a] proof of claim shall conform

substantially to the appropriate Official Form.” Moreover, Bankruptcy Rule 9009 requires that the

Official Forms “shall be observed.”

       77.     The official form referred to in Rule 3001(a) is Form 10. Form 10 instructs the

preparer to provide the creditor’s name and address and the basis for the creditors claim.

Specifically, a proof of claim must include “the name of the person or entity asserting a claim,”

“the total amount owed to the creditor on the date of the [b]ankruptcy filing,” and how the debt

was incurred. Form 10 also instructs creditors to “[a]ttach redacted copies of any documents that

support the claim, such as promissory notes, purchase orders, invoices, itemized statements or

running accounts, contracts, judgments, mortgages and security agreements” or a summary of such

documents. Further, Form 10 states that “[i]f the documents are not available, please explain.”

       78.     “Attaching supporting documentation is a mandatory prerequisite to establishing a

claim’s prima facie validity.” In re Taylor, 363 B.R. 303, 308 (Bankr. M.D. Fla. 2007). A creditor

cannot substantially comply with Form 10 by filing a proof of claim without any documentation

or, at the very least, an explanation for why such documents are unavailable.” See In re Gilbreath,

395 B.R. at 362–63. “The rules rightfully require creditors to attach minimal supporting

documentation for their claims so that a debtor can evaluate their validity without discovery or

extraordinary expense.” In re Armstrong, 320 B.R. 97, 104 (Bankr.N.D.Tex.2005).

       79.     A proof of claim that fails to comply with Bankruptcy Rule 3001 is deprived of

prima facie validity. In re Rally Partners, Ltd. P’ship, 306 B.R. 165, 168 (Bankr.E.D.Tex.2003);

see also First Nat’l Bank of Fayetteville v. Circle J. Dairy (In re Circle J. Dairy, Inc.), 112 B.R.

297, 300 (W.D.Ark.1989) (“A proof of claim does not qualify for prima facie evidentiary effect if



                                                19
     Case 1-19-45886-cec           Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




it is not executed and filed in accordance with the Bankruptcy Rules.”). It is the claimant’s burden

to allege facts in the proof of claim that are sufficient to support the claim. In re Rally Partners,

306 B.R. at 168.

       80.        The claims of the Purported Commingling Claimants do not state the outstanding

amount claimed by each Claimant. Nor do they provide documentation or an explanation for the

absence of documentation to support the claim. They do not state when the claims arose or the

legal theories upon which the claims are based. The Statement of Claim alleges no specific facts

to support the conclusory allegations of diversion of money from the Holding Company Debtors.

It is not even possible to determine the applicable statute of limitations. The claims therefore lack

prima facie validity and should be expunged.

       81.        The Federal Action Lead Plaintiffs concede all this in the Claim Objection, but then

they propose a Plan that not only credits those claims but schedules them as senior to the other

equity holders.

       82.        The Purported Commingling Claimants’ claims are also invalid because they

combine direct claims on the investors’ personal behalf with derivative claims on behalf of the

entities through which they invested, which is an impermissible conflict of interest. See, e.g.,

Tuscano v. Tuscano, 403 F. Supp. 2d 214, 223 (E.D.N.Y. 2005) (stating that "[a]ny individual

claims raised by a shareholder in a derivative action present an impermissible conflict of interest.");

Wall St. Sys., Inc. v. Lemence, 2005 WL 292744, at *3 (S.D.N.Y. Feb. 8, 2005) (stating that “an

individual shareholder has a conflict of interest, and therefore cannot adequately represent other

shareholders, when he simultaneously brings a direct and derivative action, as Lemence has done

here”); St. Clair Shores Gen. Emps. Ret. Sys. v. Eibeler, 2006 WL 2849783, at *7 (S.D.N.Y. Oct.

4, 2006) ("Courts in this Circuit have long found that plaintiffs attempting to advance derivative



                                                   20
       Case 1-19-45886-cec       Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




and direct claims in the same action face an impermissible conflict of interest.”); Priestley v.

Comrie, 2007 WL 4208592, at *6 (S.D.N.Y. Nov. 27, 2007) (holding that “[h]er attempt to

advance derivative and direct claims in the same action is an impermissible conflict of interest that

disqualifies her from maintaining this action”).2

        83.    Here, the Claims are asserted by 134 individuals and approximately 23 so-called

“Investment LLCs” (otherwise known as the LLC Plaintiffs), of which the individuals are

purportedly members. The claims are identical in that each seeks damages based on the same

vague direct and derivative claims. Just as this would be improper in a formal complaint, it is

improper in a bankruptcy case. See In re Cont’l Airlines Corp., 64 B.R. 874, 880 (S.D. Tex. 1986)

(disallowing proofs of claim brought by purported creditor representative because, among other

things, the claims “duplicate or overlap the claims filed by the individuals”).

III.    The Court Should Reject the Plan Because the Bankruptcy Court Should Abstain
        From Presiding Over Claims Brought Against CSRE and Strulovitch

        84.      The lack of good faith is further demonstrated by Debtor’s attempt to accomplish

indirectly what Judge Amon disallowed directly – litigation of claims against CSRE and

Strulovitch in federal court.

        85.    Although not disclosed in the Disclosure Statement or Plan, in 2017, Judge Amon

compelled certain of the plaintiffs, including Willoughby Operations, to arbitrate all of their

claims, held that there was no federal jurisdiction over the remaining claims, and dismissed the

second amended complaint. (See Exhibit 2 hereto).




2
        New York law is the same. See Abrams v. Donati, 66 N.Y.2d 951, 953-54 (1985)
(dismissing complaint because it combined derivative claims for injuries to the corporation with
individual claims); Barbour v. Knecht, 296 A.D.2d 218, 227-28, 743 N.Y.S.2d 483, 491 (1st Dep't
2002) ("The mingling of derivative claims and individual claims requires dismissal of the causes
of action so affected.").
                                                 21
     Case 1-19-45886-cec         Doc 109      Filed 05/11/20    Entered 05/11/20 16:59:31




       86.     The Plan provides (a) for turnover of the Debtor’s real property to the Mortgagee

and (b) for the Plan Administrator to bring the same claims against CSRE and its principals that

Judge Amon ordered be arbitrated and dismissed.

       87.     The Property is deeply underwater so the secured creditor is likely to recover the

property or its proceeds with or without a plan.

       88.     Thus, the central purpose of the Plan is to circumvent Judge Amon’s decision. This

is the latest of many attempts by such claimants to avoid arbitration. The Federal Action Lead

Plaintiffs are leading an onslaught of litigation in multiple forums. Given the existence of the

Federal Action, State Court Action, the SDNY Bankruptcy Proceeding, along with Judge Amon’s

ruling that certain claims must be arbitrated, the Court should deny confirmation based on

mandatory and permissive abstention. Having chosen to bring their claims in multiple other

forums, this Court should abstain from allowing the Purported Commingling Claimants from

litigating the same claims in this Court.

       89.      Under principles of comity alone, this Court should abstain and require the

Purported Commingling Claimants to arbitrate their claims as ordered in the Federal Action, or

litigate in the Federal Action and State Court Action to prosecute their claims if permitted. See In

re Briarpatch Film Corp., 281 B.R. at 829-30.

       90.     Moreover, the Court should deny confirmation because the abstention doctrine

applies either under mandatory or permissive abstention. 28 U.S.C. § 1334(c)(2) provides that

bankruptcy courts must abstain from hearing a state law claim if the following requirements are

met: (1) the claim has no independent basis for federal jurisdiction, other than § 1334(b); (2) the

claim is a non-core proceeding; (3) an action has been commenced in state court; and (4) the action

could be adjudicated timely in state court.



                                                   22
     Case 1-19-45886-cec           Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




       91.        All of these elements are satisfied here. The District Court has already ruled there

is no independent federal jurisdiction. The Purported Commingling Claimants’ claims are non-

core. The State Court Action is being currently litigated.

       92.        With respect to whether the action can be timely adjudicated in state court, courts

have found that the Commercial Division of New York Supreme Court, where the State Court

Action is pending, timely adjudicates cases. BGC Partners v Avison Young (Canada), Inc., 919

F. Supp. 2d 310, 320 (S.D.N.Y. 2013) (“there is no foreseeable significant difference in the

comparative speed of [a federal court] and the Commercial Division” of the New York State

Court). Moreover, because the Debtor is proposing a liquidating plan, “the requirement of timely

adjudication is seldom significant.” See In re United Container LLC, 284 B.R. 162, 175 (Bankr.

S.D. Fl. 2002).

       93.        Even if abstention were not mandatory here (and it is), the Court should still abstain

under § 1334(c). In such cases, courts have considered these twelve non-dispositive factors: (1)

the effect or lack thereof on the efficient administration of the estate if a Court recommends

abstention, (2) the extent to which [non-bankruptcy] law issues predominate over bankruptcy

issues, (3) the difficulty or unsettled nature of the applicable [non-bankruptcy] law, (4) the

presence of a related proceeding commenced in state court or other non-bankruptcy court, (5) the

jurisdictional basis, if any, other than 28 U.S.C. § 1334, (6) the degree of relatedness or remoteness

of the proceeding to the main bankruptcy case, (7) the substance rather than form of an asserted

"core" proceeding, (8) the feasibility of severing [non-bankruptcy] law claims from core

bankruptcy matters to allow judgments to be entered in [non-bankruptcy] court with enforcement

left to the bankruptcy court, (9) the burden of [the bankruptcy court's] docket, (10) the likelihood

that the commencement of the proceeding in a bankruptcy court involves forum shopping by one



                                                   23
     Case 1-19-45886-cec         Doc 109      Filed 05/11/20     Entered 05/11/20 16:59:31




of the parties, (11) the existence of a right to a jury trial, and (12) the presence in the proceeding

of non-debtor parties. In re Portrait Corp. of Am., Inc., 406 B.R. 637, 641-42 (Bankr. S.D.N.Y.

2009).

         94.   Here, the claimants are clearly engaging in repeated forum shopping. The Debtor

was content to file its complaint and litigate the same facts and theories in the Federal Action until

the motion to compel arbitration was granted. In similar circumstances, abstention is routine. See

Osuji v. Fed. Nat'l Mortg. Ass'n, 571 B.R. 518, 524 (E.D.N.Y. 2017); Little Rest Twelve, Inc. v.

Visan, 458 B.R. 44, 60 (S.D.N.Y. 2011); Portrait Corp., 406 B.R. at 643; In re Taub, 417 B.R.

186, 197 (Bankr. E.D.N.Y. 2009).

         95.   The other relevant permissive abstention factors support the same result.

         96.   On the efficient administration of the estate, the other courts already have a long

learning curve. The courts in the Federal Action and State Court Action are eminently familiar

with the facts and legal theories of the proposed action. Since the other courts are already

adjudicating the substantive issues, whereas the Bankruptcy Court would have to start from

scratch, efficient administration supports abstention. Id.

         97.   On the predominance of state law issues, the claims are all state law claims, which

supports abstaining from hearing them. As the Court held in In re Riverside Nursing Home, 144

B.R. 951, 956-57 (S.D.N.Y. 1992): “Courts have generally indicated that state courts are better

able to respond to actions primarily involving state law . . .“; see also In re Comtek Elec., Inc., 23

B.R. 449, 451 (Bankr.S.D.N.Y.1982); In re Wild Oaks Util., Inc., 18 B.R. 959, 964

(Bankr.S.D.N.Y.1982).

         98.   Adjudication of the proposed proceeding requires the application of various New

York state complex business law issues. Disputes arising under this body of law are most



                                                 24
     Case 1-19-45886-cec          Doc 109     Filed 05/11/20     Entered 05/11/20 16:59:31




efficiently and appropriately determined by state courts. See Moos v. Wells, 585 F.Supp. 1348

(S.D.N.Y.1984); Jaffe v. Clarke, 566 F.Supp. 1500, 1502 (S.D.N.Y.1983), aff'd, 742 F.2d 1436

(2d Cir.1984).

       99.       Regarding this Court's jurisdiction, this Court merely has "related to" jurisdiction

under 28 U.S.C. § 1334. None of the causes of action are "core" bankruptcy claims, an additional

factor supporting abstention.

       100.      The last relevant factor is the right to a jury trial. Here, the Plaintiffs have

demanded a jury trial (see Ex. 1 p. 1), which this Court cannot conduct. That is reason alone to

abstain.

       101.      In summary, this case involves non-bankruptcy claims which have been pending in

other courts for years.

                                          CONCLUSION

       WHERREFORE, CSRE and Yechezkel Strulovitch respectfully request that the Court

deny confirmation of the Plan, and that the Court grant such other relief as may be just and proper.

Dated: New York, New York
       May 11, 2020                                    KOFFSKY SCHWALB, LLC

                                                       By: /s/Efrem Schwalb
                                                       349 Fifth Avenue, Suite 733
                                                       New York, New York 10016
                                                       Tel.: (646) 553-1590
                                                       E-mail: eschwalb@koffskyschwlb.com
                                                       Attorneys for CSRE, LLC and Yechezkel
                                                       Strulovitch




                                                  25
Case 1-19-45886-cec   Doc 109   Filed 05/11/20   Entered 05/11/20 16:59:31
